 Case 1:19-cv-01262-RGA Document 45 Filed 06/17/20 Page 1 of 1 PageID #: 453




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                           )
                                               )
                      Plaintiff,               )
       v.                                      )
                                               )    C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION,                        )
AHMAD AL SHAHMAN and DOES 2-5,                 )
individually and together d/b/a East IPTV,     )
                                               )
                      Defendants.              )

           ORDER GRANTING PLAINTIFF DISH NETWORK L.L.C.’S
        MOTION FOR EXTENSION OF DEADLINES IN SHEDULING ORDER

               This matter having come before the Court on Plaintiff DISH Network L.L.C.’s

Motion for Extension of Deadlines in Scheduling Order.         The Court finding good cause,

GRANTS the Motion and orders as follows:

               The deadlines in the Scheduling Order (D.I. 13) are extended as follows:

                    Event                                       New Deadline

            Close of Fact Discovery                          September 10, 2020

             Initial Expert Report                              July 31, 2020

            Rebuttal Expert Report                             August 31, 2020

              Expert Depositions                             September 10, 2020

             Dispositive Motions                               October 8, 2020



         June 17, 2020
Dated: _______________________

                                              /s/ Richard G. Andrews
                                             JUDGE RICHARD G. ANDREWS
                                             UNITED STATES DISTRICT COURT JUDGE
